Citation Nr: 0423107	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post internal derangement of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel






INTRODUCTION

The veteran had active duty from September 1967 to April 
1969, and from September 1985 to October 1999.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
November 2001 rating decision of the VA Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  The RO granted service 
connection for status post internal derangement of the left 
knee, and assigned an initial 10 percent disability 
evaluation for this disorder.  Soon thereafter, the VA claim 
was transferred to the VA RO located in Cleveland, Ohio, 
following the veteran's change of residence to the 
jurisdiction of the Cleveland VA RO.  

The veteran appeals a rating following an original award of 
service connection.  Consequently, the rating issue on appeal 
is not the result of a claim for increased entitlement, 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board additionally notes that while the veteran initially 
voiced disagreement with the assignment of an initial 10 
percent rating for a service-connected right knee disability, 
his January 2003 VA form 9 (substantive appeal), submitted in 
response to a November 2002 statement of the case (SOC), is 
expressly limited to the left knee claim only.  Accordingly, 
the issue on appeal is as limited by the veteran.  VAOPGCPREC 
9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R.  20.200, 20.202 (2003).  

While the veteran requested a hearing before a Veterans' Law 
Judge sitting at the RO (Travel Board hearing), he failed to 
appear, after due notice, for a Travel Board hearing 
scheduled in October 2003.  No further action is indicated in 
this regard.  Accordingly, the veteran's request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his left knee claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claim.  

2.  Left knee status post internal derangement is productive 
of not more than manifested by subjective complaints of 
constant pain, painful motion and limitation of motion, with 
objective evidence of minimal narrowing of the medial 
compartment of the left knee joint, normal x-ray studies, 
minimal effusion on magnetic resonance imaging (MRI) testing, 
limitation of flexion to 100 degrees, limitation of extension 
to 10 degrees, with no ankylosis, and no more than slight 
recurrent subluxation or lateral instability, and with 
significant relief obtained by injection therapy, with 
additional functional loss due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post-operative internal derangement of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5261 and 5262 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim adjudicated on the merits on appeal.  


The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim of service 
connection for a left knee disorder in January 2000.  The RO 
issued notice to the veteran of VA's duty to assist and other 
VCAA responsibilities in letters dated in November 2000 and 
March 2001, prior to the adjudication of the left knee claim 
in November 2001.  As such, the timing of the notices comport 
with the CAVC's holding in Pelegrini, supra. 


The substance of the notices is satisfactory as well.  
Specifically, the March 2001 VCAA letter advised the veteran 
of his need to identify or submit evidence, not only of a 
current left knee disorder, but medical nexus evidence 
showing that such a disorder is due to an injury or incident 
in service, with additional evidence of such an injury or 
incident in service.  This notice also informed the veteran 
that VA would attempt to obtain any evidence that he 
identifies.  

The RO requested that he send VA any information he may have 
pertinent to his claim on appeal, and the RO obtained all VA 
medical evidence identified by the veteran.  The RO also 
provided the veteran with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claim.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

Consistent with the duty to assist, the RO scheduled the 
veteran for a VA joints examination in March 2000, with X-ray 
studies, a copy of which is on file.  

Once all of the above was completed, the RO denied the left 
knee claim in November 2001.  The decision and notice advised 
the veteran of the evidence considered and the reasons and 
bases for the denial of his claim.  Additional VA treatment 
records were obtained, and the evidence was again reviewed 
and considered in a supplemental statement of the case (SSOC) 
issued in October 2003.  The SOC and SSOC advised the veteran 
of all appropriate regulations governing entitlement to an 
increased.  The RO's statement of the case and supplemental 
statement of the case included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the March 2000 VA examination report and medical 
findings.  

Given the above, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  



VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claim adjudicated on the merits herein.  Neither the veteran 
nor his representative have identified additionally available 
medical evidence relevant to the claim that has not already 
been obtained.  As such, "[T]he record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim adjudicated on the merits herein, the 
propriety of an initial 10 percent rating for status post 
internal derangement of the left knee.  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.




Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  
Usually, a request for an increased rating must be viewed in 
light of the entire relevant medical history. See 38 C.F.R. 
4.1 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).   

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2003), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Additionally, however, the present appeal arises from the 
assignment of an initial rating following the original grant 
of service connection.  Consequently, the rule from 
Francisco, supra, is not applicable.  See also Fenderson v. 
West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003). All benefit of the doubt 
will be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(2003).

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  A 20 percent rating is provided for 
moderate disability and a 30 percent rating is provided for 
severe disability.  38 C.F.R. § 4.71a, Code 5257 (2003).



Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling. 38 C.F.R. § 4.71a, 
Code 5258 (2003).

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling. 38 C.F.R. § 
4.71a, Code 5259 (2003).

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees. A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees. 38 C.F.R. § 4.71a, 
Code 5260 (2003).

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees. A 20 percent rating is provided for limitation 
of extension to 15 degrees. A 30 percent schedular rating is 
provided for limitation of extension to 20 degrees. A 40 
percent rating is provided for limitation of extension to 30 
degrees, and a 50 percent rating is provided for limitation 
of extension to 45 degrees. 38 C.F.R. § 4.71a (2003). See 
also 38 C.F.R. § 4.71, Plate II (2003) which specifies that 
normal flexion and extension of a knee is from 0 to 140 
degrees.

The Board emphasizes that the veteran is not diagnosed with 
any arthritis of the left knee.  Accordingly, Diagnostic 
Codes 5003 and 5010 are inapplicable.  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the CAVC 
held that consideration must be given to functional losses 
caused by pain, limited or excess movement, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 
Such functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
(Emphasis added).  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following: (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations. 38 C.F.R. § 4.45 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).

Analysis

In the present case on appeal, the veteran is service-
connected for status post internal derangement of the left 
knee, without any diagnosis of arthritis and with very 
minimal clinical findings on objective examination warranting 
no more than the current 10 percent evaluation.  

On VA examination in March 2000, left knee x-ray studies were 
normal, as were magnetic resonance imaging (MRI) studies.  
The MRI indicated only "possible" internal derangement of 
the knee, status post meniscal repair, and a "minimal" 
amount of effusion.  On examination, the left knee had 
flexion to 100 degrees, and extension to 10 degrees.  These 
findings warrant no more than the current 10 percent rating 
under Diagnostic Code 5260 and 5261.  There was genu varus of 
the left knee, and McMurray testing was positive.  The 
diagnosis was minimal narrowing of the medial compartment of 
the left knee joint, with a "possibility" of internal 
derangement of the knee.  

As noted above, these clinical findings on VA examination 
warrant no more than the current 10 percent rating under 
Diagnostic Codes 5260 and 5261 for the limitation of 
extension to 10 degrees.  With no showing of any ankylosis, 
Diagnostic Code 5256 does not apply, and the remaining 
findings support a finding of no more than slight subluxation 
or lateral instability under Diagnostic Code 5257.  

Moreover, VA treatment records show significant improvement 
in knee symptomatology on injection therapy initiated in 
January 2003.  See VA treatment records dated in January 
2003.  In Aril 2003, the veteran was noted to have told an 
examiner that his injection therapy had left his left knee 
feeling much better, and that he was having "much less 
difficulty with the left knee."  There was no effusion of 
the left knee on examination in April 2003, and McMurray's 
testing was negative on that date-indicating no subluxation 
or lateral instability following injection therapy.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The demonstrated clinical findings show minimal effusion, if 
any currently, slight instability, if any currently, and 
minimal findings on objective examination, including X-ray 
and MRI studies.  Even if a diagnosis of arthritis were shown 
clinically, the clinical findings demonstrated by the 
evidence above would not warrant an evaluation in excess of 
10 percent under all applicable Diagnostic Codes.  

Additionally, the Board notes that VA examination has been 
silent for functional loss due to pain by virtue of 
incoordination, fatigability, etc., such as to preclude 
assignment of increased evaluation with application of 
38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  Accordingly, with no 
basis for an evaluation in excess of 10 percent under all 
applicable VA Diagnostic Codes, the claim on appeal must be 
denied.  The weight of the clinical evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in this case.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post internal derangement of the left knee is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



